Citation Nr: 0520927	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-34 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1978 
and from January 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which, in pertinent part, denied the above 
claim.

In May 2005, the veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided at the RO, 
a transcript of which has been associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required for compliance with VA's 
duty to notify and assist.  This is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

Review of the veteran's claims folder reveals that complete 
service medical record from the veteran's period of service 
from January 1975 to June 1978 have not been associated with 
the claims folder.  These records should be obtained on 
remand.

Additionally, during his May 2005 hearing before the 
undersigned Veterans Law Judge, the veteran reported that 
during his period of active service in January 1976, he had 
been stationed at a radio retrans site in Alaska wherein he 
and two fellow servicemen did not have proper heating 
supplies and were exposed to severe cold elements for 12 
hours before being rescued by helicopter.  He added that he 
had fallen into a crevasse and had been covered by snow 
before being pulled out by his fellow servicemen.  He 
asserted that at that time, he believed he was going to 
freeze to death, and that he now experiences PTSD associated 
with this incident.  

A Statement of Medical Examination and Duty Status dated in 
January 1976 shows that the veteran was stationed at a radio 
retrans site for Jack Frost with two other personnel.  They 
had erected their tent but could not get the Yukon stove 
going.  Radio contact was not made until 2300 hours on 10 
January 1976 at which time it was learned that the veteran 
might possibly have frostbite.  A MEDIVAC was immediately 
initiated upon learning of the possible frostbite.

VA outpatient treatment records dated from August 2003 to 
December 2003 suggest that the veteran has symptoms 
associated with PTSD.  The Board is of the opinion that the 
veteran be scheduled for a VA psychiatric examination in 
order to determine whether the veteran currently has PTSD, 
and whether the identified stressful event established by the 
record is sufficient to produce his PTSD.

Accordingly, this appeal is REMANDED for the following 
actions:

1.  Make arrangements to obtain the 
veteran's complete service medical 
records from his first period of active 
service from June 1975 to June 1978.  If 
these records are not available, that 
should be noted in the claims folder.

2.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV (DSM-IV).  
All necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, are to be 
accomplished.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the following 
stressor:  

In January 1976, the veteran was 
stationed at a radio retrans site in 
Alaska wherein he and two fellow 
servicemen did not have proper heating 
supplies and were exposed to severe cold 
elements for several hours before being 
rescued by helicopter.  The veteran 
suffered frostbite of his feet.  

Specifically, a Statement of Medical 
Examination and Duty Status dated in 
January 1976 shows that the veteran was 
stationed at a radio retrans site for 
Jack Frost with two other personnel.  
They had erected their tent but could not 
get the Yukon stove going.  Radio contact 
was not made until 2300 hours on 10 
January 1976 at which time it was learned 
that the veteran might possibly have 
frostbite.  A MEDIVAC was immediately 
initiated upon learning of the possible 
frostbite.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




